     Case 8:15-cv-02034-JVS-JCG Document 967 Filed 04/27/20 Page 1 of 24 Page ID
                                      #:67891


1    Peter A. Arhangelsky, Esq. (SBN 291325)
     parhangelsky@emord.com
2    Emord & Associates, P.C.
     2730 S. Val Vista Drive, Bldg 6, Ste 133
3    Gilbert, AZ 85295
     Phone: (602) 388-8899
4    Fax: (602) 393-4361
     Attorneys for Plaintiff
5
6
7
8
9
                    IN THE UNITED STATES DISTRICT COURT
10
                 FOR THE CENTRAL DISTRICT OF CALIFORNIA
11
12
     NATURAL-IMMUNOGENICS, a               Case No.: 2:19-mc-00011-JVS (MAA)
13   Florida corporation,                  JAMS Ref No.: 1220055347
14
                        Plaintiff,         PLAINTIFF’S OPPOSITION TO
15         v.                              DEFENDANTS’ MOTION TO
                                           DISMISS OR STRIKE NIC’S THIRD
16
     NEWPORT TRIAL GROUP, et al.,          AMENDED COMPLAINT [Dkt. 913]
17
                       Defendants.         Hearing Date:   May 18, 2020
18                                         Hearing Time:   1:30 PM
19                                         Courtroom:      10C
                                           Judge:          Hon. James V. Selna
20
21
22
23
24
25
26
27
28
     Case 8:15-cv-02034-JVS-JCG Document 967 Filed 04/27/20 Page 2 of 24 Page ID
                                      #:67892


1                                                TABLE OF CONTENTS
2
3
       I.          INTRODUCTION ...................................................................................... 1

4      II.         FACTS AND PROCEDURAL HISTORY ................................................ 3
5      III.        LEGAL STANDARD ................................................................................ 5
6
       IV.         ARGUMENT.............................................................................................. 6
7
              A.      This Court Correctly Rejected NTG’s Arguments Concerning
8                     “Continuity” and “Relatedness” .............................................................7
9
                   1. The New Predicate Acts Are Related to the Racketeering
10                    Enterprise .............................................................................................7
11                 2. The New Allegations Establish and Support the Elements of
12                    “Continuity” and “Pattern” ................................................................11
13            B.      NIC’s Allegations Satisfy Rule 9(b).....................................................13
14            C.      The Lanham Act Predicate Acts Are Legally Operative and
15                    Part of the RICO Enterprise..................................................................15
16            D.      Leave to Amend Should be Granted ....................................................17
17
              E.      Defendants’ Rule 12(f) Arguments Are Meritless ...............................17
18
       V.          CONCLUSION ........................................................................................ 18
19
20
21
22
23
24
25
26
27
28

                   PLAINTIFF’S OPPOSITION TO DEFENDANTS’ MOTION TO DISMISS OR STRIKE TAC
                                                                   ii
     Case 8:15-cv-02034-JVS-JCG Document 967 Filed 04/27/20 Page 3 of 24 Page ID
                                      #:67893


1                                               TABLE OF AUTHORITIES
2    Cases
3
     Alan Neuman Prods., Inc. v. Albright, 862 F.2d 1388 (9th Cir. 1988) .............. 6, 14
4
     Allwaste, Inc. v. Hecht, 65 F.3d 1523 (9th Cir. 1995) .............................................12
5
     Ashcroft v. Iqbal, 556 U.S. 662 (2009) ..................................................................5, 6
6
7    Bell Atlantic Corp. v. Twombly, 550 U.S. 544 (2007) ...............................................5
8    Comm. to Protect our Agric. Water v. Occidental Oil & Gas Corp.,
9
      235 F. Supp. 3d 1132 (E.D. Cal. 2017) ................................................................15

10   Cooper v. Pickett, 137 F.3d 616 (9th Cir. 1997) .......................................................5
11   Faraj v. 6th & Island Investments LLC, No. 16-CV-00181, 2016 WL
12    5338073 (S.D. Cal. Sept. 23, 2016)........................................................................6

13   Feinstein v. Resolution Trust Corp., 942 F.2d 34 (1st Cir. 1991) .............................8
14   H.J. Inc. v. Nw. Bell Tel. Co., 492 U.S. 229 (1989) ..................................... 8, 11, 12
15
     Hill v. Opus Corp., 841 F. Supp. 2d 1070 (C.D. Cal. 2011) .....................................6
16
     In re GlenFed, Inc. Sec. Litig., 42 F.3d 1541 (9th Cir. 1994) (en banc) ...................6
17
     K.H. by & through Humphrey v. Antioch Unified Sch. Dist., No. C 18-
18
       07716 WHA, 2019 WL 3842068 (N.D. Cal. Aug. 15, 2019) ................................6
19
     Kearns v. Ford Motor Co., 567 F.3d 1120 (9th Cir. 2009) ................................ 6, 14
20
21
     MetroPCS v. SD Phone Trader, 187 F. Supp. 3d 1147 (S.D. Cal.
      2016) .......................................................................................................................5
22
     Miller v. Rykoff-Sexton, Inc., 845 F.2d 209 (9th Cir. 1988), overruled
23    on other grounds by Ashcroft v. Iqbal, 556 U.S. 662 (2009) .................................6
24
     Neder v. United States, 527 U.S. 1 (1999) ...............................................................14
25
     Odom v. Microsoft Corp., 486 F.3d 541 (9th Cir. 2007) .............................. 6, 15, 17
26
27   Richmond v. Mission Bank, No. 1:14-CV-00184 JLT, 2014 WL
       6685989 (E.D. Cal. Nov. 26, 2014)........................................................................6
28
     Sanford v. MemberWorks, Inc., 625 F.3d 550 (9th Cir. 2010) ..................................6
                   PLAINTIFF’S OPPOSITION TO DEFENDANTS’ MOTION TO DISMISS OR STRIKE TAC
                                                                      iii
     Case 8:15-cv-02034-JVS-JCG Document 967 Filed 04/27/20 Page 4 of 24 Page ID
                                      #:67894


1    United States v. DiNome, 954 F.2d 839 (2d Cir. 1992) .............................................9
2    United States v. Fernandez, 388 F.3d 1199 (9th Cir. 2004), modified,
3
      425 F.3d 1248 (9th Cir. 2005) ................................................................... 9, 10, 15

4    Vess v. Ciba-Geigy Corp. USA, 317 F.3d 1097 (9th Cir. 2003) ..............................15
5    Rules
6    Fed. R. Civ. P. 12(b)(6).................................................................................... passim

7    Fed. R. Civ. P. 12(f) ...................................................................................... 3, 17, 18
8    Fed. R. Civ. P. 8 .................................................................................................. 1, 15
9
     Fed. R. Civ. P. 8(a).....................................................................................................5
10
     Fed. R. Civ. P. 9(b) .......................................................................................... passim
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                  PLAINTIFF’S OPPOSITION TO DEFENDANTS’ MOTION TO DISMISS OR STRIKE TAC
                                                                   iv
     Case 8:15-cv-02034-JVS-JCG Document 967 Filed 04/27/20 Page 5 of 24 Page ID
                                      #:67895


1     I.   INTRODUCTION
2          Plaintiff Natural Immunogenics Corp. (“NIC”) hereby opposes Defendants

3    Newport Trial Group and Scott J. Ferrell’s (collectively “NTG”) Motion to

4    Dismiss NIC’s TAC or, in the alternative, Motion to Strike. See Dkt. 913 (the

5    “Motion”). NTG’s Motion re-raises arguments previously rejected by this Court

6    under the same legal standard. See Dkt. 910 at 9-10 (rejecting NTG’s identical

7    arguments raised against the Third Amended Complaint (“TAC”) under the

8    identical standard); see also Dkt. 157 (finding NIC’s RICO allegations sufficient).

9    Defendants also raise frivolous argument under Rule 9(b), which is unsupported

10   because the TAC provides sufficient particularity. NIC’s new allegations in the

11   TAC follow the same mold as NIC’s prior RICO allegations that were upheld by

12   the Court on the pleadings. See Dkt. 157. The TAC states a claim under Rules 8

13   and 9(b).

14         NIC alleges that Defendants operated a racketeering enterprise beginning in

15   or about 2010. The TAC alleges that the RICO enterprise operated through, at

16   least, three known schemes: (1) the false advertising scheme; (2) the wiretapping

17   scheme; and (3) the Lanham Act scheme. Dkt. 911 at ¶ 25. At the center of that

18   enterprise was Defendant NTG, its owner Scott Ferrell, and its attorneys and

19   employees. Id. at ¶ 438. The enterprise profited from the various schemes by

20   threatening baseless legal claims against targeted corporations on behalf of sham

21   clients. Id. at ¶ 25-45 (describing the three schemes). In the wiretapping and false

22   advertising schemes, NTG’s “clients” were consumers that staged injuries for

23   pecuniary gain (like Defendant Nilon). Id. In the Lanham Act scheme, NTG’s

24   “client” was an NTG attorney-owned company,1 Strataluz, which NTG used to

25   threaten and pursue baseless litigation to extort settlement payments, falsely

26   representing Strataluz to be a legitimate “competitor” and thus a proper client in

27   litigation. Id. NTG used Strataluz to seek lucrative settlement payments for the

28
           1
               NTG attorneys concealed their interest in the entity. Dkt. 911 at ¶ 360.
               PLAINTIFF’S OPPOSITION TO DEFENDANTS’ MOTION TO DISMISS OR STRIKE TAC
                                                1
     Case 8:15-cv-02034-JVS-JCG Document 967 Filed 04/27/20 Page 6 of 24 Page ID
                                      #:67896


1    NTG firm based on products that did not exist. Id. at ¶¶ 359-377. The enterprise’s
2    structure is described as a “hub-and-spoke,” where NTG and its attorneys are the
3    “hub” and its clients on whose behalf the attorneys claim to have valid legal claims
4    are the “spokes.” Id. at ¶ 438.
5             This Court earlier ruled that “[t]he predicate acts, including the Strataluz
6    ones, are related and part of the larger scheme alleged in the complaint—that NTG
7    engaged in sham litigation to extort out of court settlements.” See Dkt. 910 at 10.
8    The new allegations further support elements of continuity and pattern in the RICO
9    scheme that this Court already deemed sufficiently pled. See Dkt. 157; see also
10   Dkt. 910 at 10 (“These new allegations do not break up the continuity and the
11   pattern of NIC’s allegations, to the contrary ‘proof that a RICO defendant has been
12   involved in multiple criminal schemes would certainly be highly relevant to the
13   inquiry into the continuity of the defendant’s racketeering activity.’”). “These
14   [new] allegations and predicate acts are relevant and add to the entire RICO
15   enterprise continuity because they show another example of how Defendants
16   created and profited off of sham litigation over time.” Dkt. 910 at 10.
17            NIC’s allegations concerning the Lanham Act scheme and related predicate
18   acts provide all necessary detail that Rule 9(b) requires. NIC alleges who made the
19   misrepresentations, when those representations were made, who they were made
20   to, the content of those misrepresentations, and why they were false. Dkt. 911 at
21   ¶¶ 362-73. This Court has already evaluated the sufficiency of similarly pled
22   allegations in the Second Amended Complaint and found them sufficient. See Dkt.
23   157 at 12-14. Thus, Defendants’ argument that the TAC fails Rule 9(b) is without
24   merit.
25            Because NIC’s new allegations fit within the RICO pattern described in the
26   SAC, further demonstrate continuity, are related to the body of predicate acts, and
27   fit within the alleged racketeering enterprise, the Court must deny Defendants’
28   Motion.

               PLAINTIFF’S OPPOSITION TO DEFENDANTS’ MOTION TO DISMISS OR STRIKE TAC
                                                  2
     Case 8:15-cv-02034-JVS-JCG Document 967 Filed 04/27/20 Page 7 of 24 Page ID
                                      #:67897


1          Finally, to the extent the Defendants request that portions of the TAC be
2    struck under Rule 12(f), none of those arguments has merit. Thus, the Court
3    should deny that portion of NTG’s Motion as well.
4
     II.   FACTS AND PROCEDURAL HISTORY
5
           NIC filed a motion for leave to file a Third Amended Complaint within the
6
     time required by this Court’s scheduling order. Dkt. 910 at 5; Dkt. 883 at 1-2.
7
     Consistent with the Local Rules, NIC attached a copy of the proposed TAC,
8
     including a version with redlined changes showing how that document differed
9
     from the Second Amended Complaint. Dkt. 892-4 (Redlined TAC).
10
           The proposed TAC added predicate acts arising from the eight “SAC
11
     Cases,” and added predicate acts based on an additional sham litigation scheme
12
     operated by Defendants. Those additional predicate acts fit within the pattern of
13
     racketeering activity already at issue in this case. See Dkt. 910 at 10; see also Dkt.
14
     911 at ¶¶ 425-35. The additional sham litigation scheme, related to NTG’s use of
15
     an NTG attorney-owned company (Strataluz LLC), has already been the subject of
16
     extensive discovery. See e.g., Dkt. 820 at 7-12, 20-22; Dkt. 299; Dkt. 198 at 4.
17
     This court found that the Strataluz conduct was further evidence of the overall
18
     RICO enterprise. See e.g., Dkt. 820 at 20-22; Dkt. 910 at 9-11.
19
           In opposition to NIC’s Motion for Leave [Dkt. 892], Defendants argued
20
     under 12(b)(6) that amendment would be futile, stating that the Strataluz
21
     allegations fail the continuity element of RICO, break the “pattern” element, and
22
     are not “related” to other predicate acts. See NTG’s Brief, Dkt. 895 at 17-20.
23
     Notably, the Defendants argued that the standard for evaluating futility on the
24
     motion for leave is identical to the standard on a Rule 12(b)(6) motion to dismiss:
25
26         The test for futility is the same as the test for challenges under Fed.
27
           R. Civ. P. 12(b)(6). Here, Plaintiff’s proposed amendments will
           not survive a challenge under Fed. R. Civ. P. 12(b)(6) because the
28         newly-identified purported “predicate acts” do not satisfy the
           relationship and continuity prongs of a RICO analysis.
            PLAINTIFF’S OPPOSITION TO DEFENDANTS’ MOTION TO DISMISS OR STRIKE TAC
                                               3
     Case 8:15-cv-02034-JVS-JCG Document 967 Filed 04/27/20 Page 8 of 24 Page ID
                                      #:67898


1
2    See NTG’s Brief, Dkt. 895 at 25 (collecting Ninth Circuit authority (internal

3    citations omitted)).

4          On March 24, 2020, this Court granted NIC leave to file the TAC and, in so

5    doing, rejected under the same 12(b)(6) standard the very same arguments

6    Defendants raise here again. Dkt. 910 at 9-11. The Court reasoned:

7          Defendants arguments are unconvincing. The RICO statute defines
8          “pattern of racketeering activity” to require that the defendant at
           least commit “two acts of racketeering activity” within ten years of
9
           each other. By itself, proving two predicate acts isn’t sufficient to
10         establish a pattern, however. To allege a “pattern of racketeering
           activity,” the plaintiff must also allege that the predicate acts were
11
           “related” and “continuous.” To determine whether predicate acts
12         are related, courts must take a “flexible” approach that considers
           whether the alleged predicate acts have the “same or similar
13
           purposes, results, participants, victims, or methods of commission,
14         or otherwise are interrelated by distinguishing characteristics and
           are not isolated events.” “‘Continuity’ is both a closed- and open-
15
           ended concept, referring either to a closed period of repeated
16         conduct, or to past conduct that by its nature projects into the future
17
           with a threat of repetition.”

18         The predicate acts, including the Strataluz ones, are related and part
19
           of the larger scheme alleged in the complaint– that NTG engaged in
           sham litigation to extort out of court settlements. These new
20         allegations do not break up the continuity and the pattern of NIC’s
21         allegations, to the contrary “proof that a RICO defendant has been
           involved in multiple criminal schemes would certainly be highly
22         relevant to the inquiry into the continuity of the defendant’s
23         racketeering activity.” While the Court acknowledges that there are
           some differences in the Strataluz and ProMaxal predicate acts when
24         compared to the wiretapping or false advertising scheme, those
25         differences are viewed through too narrow a lense by the Defendants
           in their briefs. These allegations and predicate acts are relevant and
26         add to the entire RICO enterprise continuity because they show
27         another example of how Defendants created and profited off of sham
           litigation over time. Therefore, the Court does not believe
28         amendment will be futile.
            PLAINTIFF’S OPPOSITION TO DEFENDANTS’ MOTION TO DISMISS OR STRIKE TAC
                                               4
     Case 8:15-cv-02034-JVS-JCG Document 967 Filed 04/27/20 Page 9 of 24 Page ID
                                      #:67899


1    Id. at 10 (internal citations omitted). Despite the Court’s rejection of these
2    arguments under the Rule 12(b)(6) standard, Defendants with considerable
3    temerity raise the very same arguments now under the very same Rule 12(b)(6)
4    standard, not even citing, let alone attempting to distinguish, the earlier order of
5    this Court denying the argument when originally made. See Dkt. 913 at 16-22.
6
7    III.   LEGAL STANDARD
8           A complaint must contain “a short and plain statement of the claim showing

9    that the pleader is entitled to relief.” See Fed. R. Civ. P. 8(a). “To survive a

10   motion to dismiss under … [Iqbal/Twombly]..., ‘a complaint must contain

11   sufficient factual matter, accepted as true, to state a claim to relief that is plausible

12   on its face.’” MetroPCS v. SD Phone Trader, 187 F. Supp. 3d 1147, 1149 (S.D.

13   Cal. 2016) (quoting Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009); Bell Atlantic

14   Corp. v. Twombly, 550 U.S. 544, 570 (2007)). “A claim has facial plausibility

15   when the plaintiff pleads factual content that allows the court to draw the

16   reasonable inference that the defendant is liable for the misconduct alleged.” Id.

17   (quoting Iqbal, 556 U.S. at 678; Twombly, 550 U.S. at 556. The Court must accept

18   all well-pled factual allegations as true and draw all reasonable inferences in favor

19   of the plaintiff. Iqbal, 556 U.S. at 678. The Court must then “determine whether

20   they plausibly give rise to an entitlement to relief.” Id. at 679. The analysis

21   requires the Court to draw on experience and common sense. Id.

22          Rule 9(b) requires claims that sound in fraud to be alleged with

23   “particularity.” Cooper v. Pickett, 137 F.3d 616, 627 (9th Cir. 1997). The

24   particularity requirement is commonly described as requiring the “who, what,

25   when, where, and how” of the alleged fraud. Id. For mail and wire fraud claims,

26   the plaintiff must allege “the time, place, and specific content of the false

27   representations as well as the identities of the parties to the misrepresentation.”

28   Dkt. 157 at 12 (quoting Sanford v. MemberWorks, Inc., 625 F.3d 550, 558 (9th Cir.

             PLAINTIFF’S OPPOSITION TO DEFENDANTS’ MOTION TO DISMISS OR STRIKE TAC
                                                 5
     Case 8:15-cv-02034-JVS-JCG Document 967 Filed 04/27/20 Page 10 of 24 Page ID
                                      #:67900


1    2010)). The complaint must also allege “why [the] statement or omission
2    complained of was false and misleading.” In re GlenFed, Inc. Sec. Litig., 42 F.3d
3    1541, 1548 (9th Cir. 1994) (en banc). “Rule 9(b) does not require… the pleading
4    of detailed evidentiary matter, however.” Hill v. Opus Corp., 841 F. Supp. 2d
5    1070, 1089 (C.D. Cal. 2011). “Where fraud is not an essential element of a claim,
6    only those allegations of a complaint which aver fraud are subject to Rule 9(b)'s
7    heightened pleading standard.” Kearns v. Ford Motor Co., 567 F.3d 1120, 1124
8    (9th Cir. 2009). Thus, in a RICO complaint, only the predicate acts that sound in
9    fraud must meet the Rule 9(b) standard and none of the other RICO elements are
10   subject to that standard. Id.; Alan Neuman Prods., Inc. v. Albright, 862 F.2d 1388,
11   1392 (9th Cir. 1988). “While the factual circumstances of the fraud itself must be
12   alleged with particularity, the state of mind—or scienter—of the defendants may
13   be alleged generally.” Odom v. Microsoft Corp., 486 F.3d 541, 554 (9th Cir.
14   2007).
15         “For purposes of assessing futility on [a motion for leave to amend], the
16   legal standard is the same as it would be on a motion to dismiss under Rule
17   12(b)(6).” K.H. by & through Humphrey v. Antioch Unified Sch. Dist., No. C 18-
18   07716 WHA, 2019 WL 3842068, at *1 (N.D. Cal. Aug. 15, 2019) (citing Miller v.
19   Rykoff-Sexton, Inc., 845 F.2d 209, 214 (9th Cir. 1988), overruled on other grounds
20   by Iqbal, 556 U.S. 662); Richmond v. Mission Bank, No. 1:14-CV-00184 JLT,
21   2014 WL 6685989, at *5 (E.D. Cal. Nov. 26, 2014) (same); Faraj v. 6th & Island
22   Investments LLC, No. 16-CV-00181, 2016 WL 5338073, at *2 (S.D. Cal. Sept. 23,
23   2016). The Defendants have conceded that the standard for evaluating “futility” of
24   NIC’s Motion to Amend was identical to the standard here at issue under Rule
25   12(b)(6). See Dkt. 895 at 25.
26   IV.   ARGUMENT
27         At the outset, the Defendants’ Motion is limited to challenging the predicate
28   acts related to Strataluz, LLC and NTG’s use of same in sham litigation. See

              PLAINTIFF’S OPPOSITION TO DEFENDANTS’ MOTION TO DISMISS OR STRIKE TAC
                                               6
     Case 8:15-cv-02034-JVS-JCG Document 967 Filed 04/27/20 Page 11 of 24 Page ID
                                      #:67901


1    generally Dkt. 913. The Motion does not challenge predicate acts previously
2    upheld by this Court. Id.; see Dkt. 157. Moreover, NTG’s Motion does not
3    challenge new predicate acts alleged within the false advertising or wiretapping
4    schemes. Id. (presenting no arguments regarding anything but the Lanham Act
5    scheme allegations). In other words, NTG’s motion is limited to challenging the
6    new content in NIC’s TAC which relates to Strataluz.
7
           A. This Court Correctly Rejected NTG’s Arguments Concerning
8             “Continuity” and “Relatedness”
9          The Defendants re-raise arguments in their Motion to Dismiss which are
10   identical to those Defendants raised before; the Court rejected the arguments in a
11   well-reasoned decision backed by controlling precedent. See Dkt. 910 at 9-10.
12   Defendants concede that the standard governing this Court’s prior analysis is
13   “identical” to the standard here on a motion to dismiss. See Dkt. 895 at 25.
14   Defendants nonetheless re-argue that: (1) the new predicate acts concerning the
15   Strataluz LLC are “unrelated” to the racketeering enterprise; and (2) the new
16   predicate acts concerning Strataluz LLC break the “continuity” of the RICO
17   pattern. See Dkt. 913 at 7-8, 16-21 and compare to Dkt. 910 at 9-10 (describing
18   and addressing same arguments). This Court should reject both arguments for the
19   same reasons explained in its prior Order at Dkt. No. 910, which applied the same
20   legal standard, was well-reasoned, and was supported by controlling precedent.
21         1. The New Predicate Acts Are Related to the Racketeering Enterprise
22         As this Court previously concluded, the Strataluz-related predicate acts are
23   “related” to the other predicate acts alleged in the TAC. Dkt. 910 at 10. Taken
24   together, those predicate acts establish a pattern of racketeering activity. “To
25   determine whether predicate acts are related, courts must take a ‘flexible’ approach
26   that considers whether the alleged predicate acts have the ‘same or similar
27   purposes, results, participants, victims, or methods of commission, or otherwise are
28   interrelated by distinguishing characteristics and are not isolated events.’” See

            PLAINTIFF’S OPPOSITION TO DEFENDANTS’ MOTION TO DISMISS OR STRIKE TAC
                                               7
     Case 8:15-cv-02034-JVS-JCG Document 967 Filed 04/27/20 Page 12 of 24 Page ID
                                      #:67902


1    Dkt. 910 at 10 (quoting H.J. Inc. v. Nw. Bell Tel. Co., 492 U.S. 229, 240 (1989));
2    see also Dkt. 157 at 21; Feinstein v. Resolution Trust Corp., 942 F.2d 34, 44 (1st
3    Cir. 1991) (“The relatedness test is not a cumbersome one for a RICO plaintiff.”).
4          Here, the ProMaxal-related predicate acts share a common purpose with
5    those predicates occurring in the wiretapping and false advertising schemes. The
6    predicate acts all sought to achieve a similar result, involved the same participants,
7    were directed at the same and similar victims, and were advanced through similar
8    methods of commission. Defendants committed every predicate act in the TAC
9    with the common purpose of extorting money from target corporations for the
10   benefit of NTG, its owner Scott Ferrell, its attorneys, and its sham clients
11   (Strataluz was a sham client just as Andrew Nilon was). See e.g., Dkt. 911 at ¶¶
12   36, 226, 287, 359, 366, 373. Defendants’ common motivation was to enrich
13   themselves, i.e., the members of the enterprise, through fraudulent litigation. Id. at
14   ¶ 426 (explaining that all predicate acts, including those related to Strataluz, were
15   performed for the financial benefit of NTG). In that context, all predicate acts,
16   including the ProMaxal predicates, sought to achieve the same or similar result
17   (i.e., the receipt of ill-gotten moneys through settlements or judgments fraudulently
18   obtained). Id. at ¶¶ 426-35.
19         The participants were the same or similar among all predicate acts. Each
20   ProMaxal predicate act was committed by Defendants Newport Trial Group, Scott
21   Ferrell, and David Reid. Dkt. 911 at ¶ 435. The TAC alleges that Defendant
22   Newport Trial Group participated in the commission of nearly every single
23   predicate act. Id. at ¶¶ 427-35. Similarly, attorneys from the firm, including Scott
24   Ferrell and David Reid, committed a substantial number of the more than sixty
25   predicates now alleged. Id. Defendants have no credible argument that the
26   ProMaxal predicate acts, which involved Defendants NTG, Scott Ferrell, and
27   David Reid, were not committed through the same participants as the other
28   predicate acts in the complaint. Nonetheless, the RICO Act does not require that

            PLAINTIFF’S OPPOSITION TO DEFENDANTS’ MOTION TO DISMISS OR STRIKE TAC
                                               8
     Case 8:15-cv-02034-JVS-JCG Document 967 Filed 04/27/20 Page 13 of 24 Page ID
                                      #:67903


1    all alleged predicate acts be all committed by the same individuals. United States
2    v. Fernandez, 388 F.3d 1199, 1242 (9th Cir. 2004), modified, 425 F.3d 1248 (9th
3    Cir. 2005) (quoting United States v. DiNome, 954 F.2d 839, 843 (2d Cir. 1992)).
4          The victims were also the same or similar. The wiretapping scheme and the
5    false advertising scheme targeted corporations nationwide, many of which were
6    dietary supplement or health product manufacturers. See e.g., Dkt. 911 at ¶¶ 27,
7    32, 56, 438. The victims targeted by the ProMaxal predicates were also similarly
8    dietary supplement companies. Id. at ¶¶ 41, 43. In fact, NIC alleges that NTG and
9    Scott Ferrell targeted, through ProMaxal predicates, the same companies that
10   Defendants had sued in earlier suits under the false advertising and wiretapping
11   schemes. Id. at ¶ 41. Thus, the predicate acts in the complaint clearly involve the
12   same or similar victims.
13         Finally, the methods of commission were the same or similar. The NTG
14   Defendants threatened sham lawsuits on behalf of a sham client that they created
15   for the purpose of extorting money from corporations through pre-suit demand
16   letters and the filing of frivolous complaints. Id. at ¶¶ 40-45. Strataluz was a
17   “sham client” created by the attorneys and used by the attorneys in sham litigation.
18   Id.; Dkt. 910 at 6 (“While the Strataluz/ProMaxal predicate acts are different from
19   the wiretapping and false advertisement schemes in that they do not involve a sham
20   plaintiff from the community, it is still a “sham plaintiff” in that it is an entity
21   allegedly created by Ferrell and Reid to manufacture litigation and threaten
22   lawsuits in an effort to extort settlements from frivolous lawsuits.”). That is
23   functionally similar to the use of recruited individuals to serve as sham clients in
24   consumer cases. Id. The point is that NTG did not have valid clients, and the
25   litigation depended on misrepresentations about those sham clients, all pursued for
26   the purpose of extorting settlements pocketed principally by the NTG firm. The
27   fact that the cause of action (i.e., the legal theory asserted) was different from those
28   advanced in the false advertising or wiretapping schemes does not undercut a

             PLAINTIFF’S OPPOSITION TO DEFENDANTS’ MOTION TO DISMISS OR STRIKE TAC
                                                 9
     Case 8:15-cv-02034-JVS-JCG Document 967 Filed 04/27/20 Page 14 of 24 Page ID
                                      #:67904


1    finding of relatedness, because the method of commission need only be similar.
2    Moreover, as the Court has already found, the use of multiple schemes supports
3    the existence of a RICO claim. See Dkt. 910 at 10.
4          The Defendants argue that the predicate acts are not related based on several
5    other factually and legally flawed points. Each may readily be rejected.
6          Defendants argue that “only two of the current defendants were allegedly
7    involved in the Lanham Act scheme.” Dkt. 913 at 19-20. That is a false statement.
8    The TAC clearly enumerates the Defendants alleged to be involved in each
9    predicate act. Dkt. 911 at ¶¶ 427-35. For each predicate act associated with the
10   Lanham Act scheme, NIC identified “NTG, Scott Ferrell, and David Reid.” Id. at
11   ¶¶ 435. Thus, three Defendants are alleged to have been involved. That is
12   significant because NTG is the entity which employed multiple attorneys and staff
13   for use in pursuing the enterprise, and NTG is therefore involved in nearly every
14   predicate act alleged in the TAC. Id. at ¶¶ 427-35 (vast majority of itemized
15   predicate acts list NTG as a participant). Nonetheless, the law does not require that
16   every member of the enterprise engage in each predicate act. See Fernandez, 388
17   F.3d at 1242 (“Proof of [RICO] elements may well entail evidence of numerous
18   criminal acts by a variety of persons, and each defendant in a RICO case may
19   reasonably claim no direct participation in some of those acts. Nevertheless,
20   evidence of those acts is relevant to the RICO charges against each defendant…”).
21   If that were so, the RICO statute would be rendered anemic. Here, the participants
22   are the same or similar, and each predicate involved the central figures in the
23   scheme, the Newport Trial Group and its leader, attorney Scott Ferrell.
24         The Defendants incorrectly argue that “NIC’s Lanham Act scheme presents
25   a drastically different RICO enterprise,” and they suggest that NIC must show that
26   “Strataluz was a RICO enterprise.” See Dkt. 913 at 19-20. Neither point is
27   correct. As noted supra, Defendant NTG was involved in every ProMaxal
28   predicate act, and the lawsuits were advanced in the name of a sham client,

            PLAINTIFF’S OPPOSITION TO DEFENDANTS’ MOTION TO DISMISS OR STRIKE TAC
                                              10
     Case 8:15-cv-02034-JVS-JCG Document 967 Filed 04/27/20 Page 15 of 24 Page ID
                                      #:67905


1    Strataluz. The Lanham Act predicates fit within the “hub-and-spoke” enterprise
2    alleged in the TAC. The NTG Defendants operate the “hub” and the sham clients,
3    among them Strataluz, were the “spokes.” Id. at ¶¶ 438; Dkt. 910 at 6 (noting that
4    Strataluz was a “sham client”). The Newport Trial Group, its owner, and its
5    managing partner all used sham clients to allege false and fraudulent legal claims
6    for their own pecuniary gain. The fact that Strataluz is a corporate “client” (one
7    created by the NTG attorneys and owned by them) as opposed to an individual
8    (like Nilon or Schoonover) is immaterial because the core structure of the RICO
9    enterprise involves a law firm that extorts victims by using sham clients and
10   contrived cases. The Lanham Act cases filed by NTG using a sham corporate
11   client is not distinct from the existing RICO allegations.
12         Finally, Defendants argue that victims of the Lanham Act scheme are not
13   similar because NTG’s demands using Strataluz were made “against competitors”
14   and not in the context of “consumer protection actions.” Dkt. 913 at 20. That
15   argument lacks merit. Whether NTG feigned standing to bring sham lawsuits
16   through a consumer protection theory or competitor theory has nothing to do with
17   whether the victims are similar.
18         Thus, the Court should reject, as it has before (Dkt. 910 at 10), the
19   Defendants’ re-argument that the Lanham Act scheme is not “related to” other
20   predicate acts, or part of the racketeering enterprise alleged.
21
22         2. The New Allegations Establish and Support the Elements of
              “Continuity” and “Pattern”
23
           The Court correctly ruled that the TAC alleges predicate acts that
24
     demonstrate RICO pattern and continuity. Dkt. 910 at 10. The TAC alleges
25
     predicate acts as part of the NTG RICO enterprise spanning more than five years
26
     (2010 to 2015). The predicate acts occurred continuously over that period, which,
27
     under the established precedent meets the standard for “closed-ended” continuity.
28
     See H.J. Inc., 492 U.S. at 238; Allwaste, Inc. v. Hecht, 65 F.3d 1523, 1528 (9th Cir.
            PLAINTIFF’S OPPOSITION TO DEFENDANTS’ MOTION TO DISMISS OR STRIKE TAC
                                               11
     Case 8:15-cv-02034-JVS-JCG Document 967 Filed 04/27/20 Page 16 of 24 Page ID
                                      #:67906


1    1995). Moreover, the predicate acts alleged in the TAC demonstrate open-ended
2    continuity because they show an existing, continuing threat of repetition in the
3    future. The addition of the Lanham Act scheme to the TAC bolsters the existence
4    of open-ended continuity because, as the Supreme Court has recognized, “proof
5    that a RICO defendant has been involved in multiple criminal schemes would
6    certainly be highly relevant to the inquiry into the continuity of the defendant’s
7    racketeering activity.” See Dkt. 910 at 10 (H.J. Inc., 492 U.S. at 240). The
8    Lanham Act scheme demonstrates that the racketeering enterprise is likely to
9    continue into the future because Defendants have a demonstrated willingness to
10   manufacture new and unique sham litigation to extort lucrative settlements. Thus,
11   the TAC properly alleges both closed- and open-ended continuity.
12         The Defendants argue that the Lanham Act scheme “breaks” the pattern and
13   continuity because the predicate acts specifically related to ProMaxal did not occur
14   over a period greater than one or two years. Dkt. 913 at 19-21. That argument is
15   based on the faulty legal presumption that the plaintiff in a RICO case must
16   demonstrate continuity for each racketeering scheme comprising the pattern. The
17   Defendants do not cite precedent to support that position and none exists. Instead,
18   NIC is only required to demonstrate that all predicate acts are related and, taken as
19   a whole, demonstrate continuity.2 H.J. Inc., 492 U.S. at 238. Here, the predicate
20   acts are related as explained in section IV(A)(1) supra, they span more than five
21   years (closed-ended continuity) and demonstrate a likelihood of recurring criminal
22   racketeering activity in the future (open-ended continuity). See Dkt. 911 at ¶¶ 425-
23   35; see also Dkt. 910 at 10. Thus, NIC has demonstrated a continuous racketeering
24   pattern. Similarly, NIC has sufficiently alleged continuity for each Defendant
25
           2
26            Even so, NIC has alleged that the Defendants began preparing the Strataluz
27
     entity for use as a sham litigation vehicle as early as late-2013. Dkt. 911 at ¶¶ 359-
     60. Thus, the allegations in the complaint demonstrate that Defendants began
28   preparing to commit the Strataluz-related predicate acts at least 18 months prior to
     their commission. Id.
               PLAINTIFF’S OPPOSITION TO DEFENDANTS’ MOTION TO DISMISS OR STRIKE TAC
                                                12
     Case 8:15-cv-02034-JVS-JCG Document 967 Filed 04/27/20 Page 17 of 24 Page ID
                                      #:67907


1    involved in the Lanham Act scheme. Defendants NTG, Scott Ferrell, and David
2    Reid are each alleged to have committed numerous predicate acts over a period of
3    more than two years. Id. at ¶¶ 427-35 (identifying dozens of predicate acts
4    involving each Defendant that span more than two years). Thus, the requirement
5    that NIC demonstrate continuity for each defendant is also met. See Dkt. 157 at
6    29.
7          The Defendants view NIC’s allegations myopically, as this Court previously
8    found. See Dkt. 910 at 10 (rejecting Defendants’ overly narrow view). NIC has
9    alleged a systematic and continuous racketeering enterprise involving the Newport
10   Trial Group, its attorneys, and its sham clients, based on the manufacture of
11   litigation via three different litigation schemes. See generally Dkt. 911. The
12   purpose of the enterprise is consistent across all predicate acts: extort money from
13   corporate defendants nationwide through the threat of knowingly frivolous,
14   contrived legal claims. The enterprise alleged satisfies every element of the RICO
15   statute and differs only to the extent that NIC has added more predicate acts than
16   those already sufficient to meet the elements under the Second Amended
17   Complaint. See Dkt. 157 (denying motion to dismiss NIC’s RICO claims). Thus,
18   Defendants’ arguments should be rejected and their motion to dismiss denied.
19
           B. NIC’s Allegations Satisfy Rule 9(b)
20         The Defendants argue that NIC’s new ProMaxal predicate acts fail to satisfy
21   the Rule 9(b) standard. That argument is frivolous, based on false statements about
22   the nature of NIC’s allegations. The Defendants’ brief regarding Rule 9(b) does
23   not cite any purportedly deficient allegations or paragraphs. Dkt. 913 at 21-25.
24   The language in the TAC reveals the invalidity of NTG’s criticisms. Defendants
25   argue that NIC fails to “allege the ‘who-what-when-where-how details’ of
26   Strataluz’s alleged mail and wire fraud.” See id. at 22. That is false. A plain
27   review of the relevant factual allegations demonstrates that NTG did present
28   detailed allegations addressing all of the required elements.
            PLAINTIFF’S OPPOSITION TO DEFENDANTS’ MOTION TO DISMISS OR STRIKE TAC
                                              13
     Case 8:15-cv-02034-JVS-JCG Document 967 Filed 04/27/20 Page 18 of 24 Page ID
                                      #:67908


1          Defendants argue that NIC does not “specify what statements were made by
2    Ferrell or Reid in the course of the ProMaxal litigation, how they were made, when
3    they were made, to whom they were made, or how they were reasonably relied
4    upon.” Id. at 21-22. That argument should be rejected for two reasons. First, NIC
5    does in fact allege the who, what, when, where, and how of the Defendants’
6    misrepresentations. See Dkt. 911 at ¶¶ 362-73. NIC alleges that NTG, Scott
7    Ferrell, and David Reid sent demand letters through the US Mail from “late-May
8    [to] early-June of 2015” to five specifically identified companies. Id. at ¶¶ 362-63.
9    NIC also alleges the specific demands made in those letters and the specific false
10   representations made. Id. at ¶¶ 364-66. NIC also alleges the facts that demonstrate
11   why the statements are false. Id. at ¶¶ 367-73. NIC also alleges that, on June 3,
12   2015, Defendants NTG, Scott Ferrell, and David Reid filed a sham lawsuit against
13   TruDerma LLC and therein made the same false representations identified in
14   Paragraphs 362-66. Id. at ¶¶ 374-76. NIC alleges that the complaint was served
15   through the U.S. Mail and that the false statements of fact deprived the litigation of
16   its legitimacy. Id. at ¶¶ 374-77. Thus, NIC very clearly alleges the who, the what,
17   the where, the when, and the how of mail and wire frauds. Second, the mail and
18   wire fraud statutes do not require reasonable reliance as a matter of law. Dkt. 157
19   at 14 (holding that Defendants’ very same argument “misstates the law” and that
20   reliance is not required); see Neder v. United States, 527 U.S. 1, 24, 25 (1999)
21   (“The common-law requirements of ‘justifiable reliance’ and ‘damages,’ for
22   example, plainly have no place in the federal fraud statutes.”). Thus, Defendants’
23   criticism that NIC does not allege reliance is legally infirm.
24         Defendants also argue that NIC fails to allege with 9(b) particularity how the
25   Lanham Act scheme fits within the “hub-and-spoke” enterprise. See Dkt. 913 at
26   22-23. But Rule 9(b) does not apply to such general allegations. Kearns, 567 F.3d
27   at 1124; Alan Neuman, 862 F.2d at 1392. NIC is only required to allege the
28   circumstances of the misrepresentations with particularity. The remaining RICO

            PLAINTIFF’S OPPOSITION TO DEFENDANTS’ MOTION TO DISMISS OR STRIKE TAC
                                               14
     Case 8:15-cv-02034-JVS-JCG Document 967 Filed 04/27/20 Page 19 of 24 Page ID
                                      #:67909


1    elements, and even the mens rea elements of the wire and mail fraud claims, need
2    only satisfy Rule 8. See Vess v. Ciba-Geigy Corp. USA, 317 F.3d 1097, 1106 (9th
3    Cir. 2003) (“[w]here allegations of both fraudulent and non-fraudulent conduct are
4    made in the complaint … only allegations [] of fraudulent conduct must satisfy the
5    heightened pleading requirements of Rule 9(b)”); Odom, 486 F.3d at 554. Thus,
6    Defendants’ argument must be rejected.
7          Finally, the Defendants argue that NIC has failed Rule 9(b) by not
8    explaining with particularity how each predicate act associated with the Lanham
9    Act scheme would impose RICO liability on other Defendants who are not alleged
10   to have been involved with the Lanham Act scheme. Again, Rule 9(b) does not
11   apply to general RICO allegations. Vess, 317 F.3d at 1106. More fundamentally,
12   however, the argument fails because NIC is not required to allege legal conclusions
13   in its complaint. NIC has alleged the existence of a RICO enterprise involving the
14   Defendants and acting through a pattern of continuous predicate acts with NTG at
15   the center of the enterprise. RICO imposes liability on any Defendants who
16   participated in at least two predicate acts and whose activities establish continuity.
17   Comm. to Protect our Agric. Water v. Occidental Oil & Gas Corp., 235 F. Supp.
18   3d 1132, 1177 (E.D. Cal. 2017). Thus, NIC can impose liability on any Defendant
19   that is sufficiently part of the enterprise, regardless of whether they engaged in
20   every predicate act. Fernandez, 388 F.3d at 1242.
21         The Court should therefore reject all of Defendants’ arguments based on
22   Rule 9(b) because NIC has alleged facts establishing entitlement to relief with
23   requisite particularity.
24
           C. The Lanham Act Predicate Acts Are Legally Operative and Part of
25            the RICO Enterprise
26         The Defendants argue that “the TAC also fails to specify whether the
27   Strataluz claims are legally operative facts or merely character evidence.” See Dkt.
28   913 at 24-25. Defendants similarly claim that NIC “fail[ed] to include and define

             PLAINTIFF’S OPPOSITION TO DEFENDANTS’ MOTION TO DISMISS OR STRIKE TAC
                                               15
     Case 8:15-cv-02034-JVS-JCG Document 967 Filed 04/27/20 Page 20 of 24 Page ID
                                      #:67910


1    Strataluz as part of the alleged RICO enterprise.” See id. at 15-16, 24-25. The
2    arguments are meritless. NIC expressly included the Lanham Act scheme within
3    the enterprise:
4
           Although NTG’s RICO enterprise may include additional
5          predicate acts, the allegations in this Complaint primarily focus
6          on three of NTG’s sham litigation schemes: (1) the
           CLRA/UCL/FAL scheme, (2) the CIPA scheme, and (3) the
7          Lanham Act scheme. All three schemes operate under similar
8          methodologies.
9
     Dkt. 911 at ¶ 25. NIC summarized each of the three schemes used by the RICO
10
     enterprise. See id. at ¶¶ 25-45. NIC also identified with specificity each predicate
11
     act derived from the Lanham Act scheme that is within the pattern of racketeering
12
     activity. Id. at ¶ 435. NIC’s format follows that used in the SAC, which this Court
13
     earlier deemed sufficient in Docket No. 157. See Dkt. 892-4 (showing minimal
14
     redline changes to SAC and new allegations follow same format). Defendants’
15
     professed ignorance or confusion over whether the newly alleged predicate acts are
16
     “legally operative facts” appears feigned and is not supported in fact or precedent.
17
     A facial review of the complaint demonstrates that NIC has alleged operation of an
18
     enterprise through the commission of predicate acts as part of three similar sham
19
     litigation schemes.
20
           Defendants also argue that the Lanham Act scheme does not fit within the
21
     “hub-and-spoke” structure that NIC describes at various points in the TAC. That
22
     again is inaccurate. The “hub-and-spoke” structure is defined as NTG (and its
23
     attorneys and agents) operating at the “hub” with NTG’s sham clients as the
24
     “spokes.” Dkt. 911 at ¶ 438. The Lanham Act scheme operates within that same
25
     structure. NTG, Scott Ferrell, and David Reid (the “hub”) identified, prepared,
26
     threatened, and filed frivolous lawsuits against the enterprise’s victims to extort
27
     money from them. Id. at ¶¶ 40-45, 359-77. They advanced those frivolous claims
28
     using a sham client, Strataluz (the “spoke”), to create standing for suit. Id. NTG
            PLAINTIFF’S OPPOSITION TO DEFENDANTS’ MOTION TO DISMISS OR STRIKE TAC
                                               16
     Case 8:15-cv-02034-JVS-JCG Document 967 Filed 04/27/20 Page 21 of 24 Page ID
                                      #:67911


1    took steps to make Strataluz appear legitimate, just as it took steps to have other
2    sham clients appear legitimate in the false advertising or wiretapping cases (i.e., by
3    directing clients to purchase certain products). For instance, NIC alleges that
4    Strataluz used a misleading website to advertise the fake ProMaxal product so that
5    NTG’s threats of litigation would appear legitimate. Id. at ¶ 372. Thus, the
6    Lanham Act scheme fits neatly within the alleged structure. Regardless, the law
7    does not actually require that an enterprise have a rigid structure to meet the
8    definition under RICO. Odom, 486 F.3d at 551 (“[A]n associated-in-fact
9    enterprise under RICO does not require any particular organizational structure,
10   separate or otherwise.”). Thus, Defendants’ argument is meritless and the Court
11   should deny the motion to dismiss.
12
           D. Leave to Amend Should be Granted
13         NIC does not concede that its complaint is deficient in any respect nor
14   should the Court so find. If, however, this Court were to determine that the TAC
15   lacks allegations on any material point identified in Defendants’ Motion to
16   Dismiss, the Court should grant NIC leave to amend. The alleged deficiencies
17   identified by the Defendants are all purely technical in nature and easily cured
18   through amendment. The Third Amended Complaint was NIC’s first attempt to
19   plead RICO predicate acts based on the Lanham Act scheme, thus even if
20   amendment were deemed necessary, leave to amend would appropriately be
21   granted.
22
           E. Defendants’ Rule 12(f) Arguments Are Meritless
23
           Defendants ask this Court to strike all paragraphs related to Strataluz and the
24
     Lanham Act scheme in the event that the Court denies their 12(b)(6) arguments.
25
     Dkt. 913 at 25-26. That argument is unsupported and illogical. If the Court does
26
     not grant Defendants’ Motion to Dismiss, then the Court will have found that
27
     NIC’s allegations regarding Strataluz and the Lanham Act scheme fit within the
28
     RICO claims and are sufficiently pled. Yet, Defendants ask the Court in such a
            PLAINTIFF’S OPPOSITION TO DEFENDANTS’ MOTION TO DISMISS OR STRIKE TAC
                                               17
     Case 8:15-cv-02034-JVS-JCG Document 967 Filed 04/27/20 Page 22 of 24 Page ID
                                      #:67912


1    circumstance to strike the allegations as “immaterial” or “impertinent” under the
2    higher Rule 12(f) standard. Id. (arguing the allegations are immaterial because
3    they have “no essential or important relationship to the claim for relief or the
4    defenses being pleaded.”). If the Court denies the Motion to Dismiss, then the
5    allegations the Court found sufficient to plead a RICO claim would not be
6    “immaterial” or “impertinent” under Rule 12(f). Thus, the Court should deny
7    Defendants’ frivolous request under Rule 12(f).
8
9     V.   CONCLUSION
10         For the foregoing reasons, the Court should deny NTG’s Motion in its
11   entirety. NIC has sufficiently pled a RICO claim and incorporated the Strataluz-
12   related allegations into that claim. The Court has already rejected NTG’s
13   arguments under the same standard. If, however, the Court were to hold the TAC
14   deficient in any respect, leave to amend should be granted because any alleged
15   deficiencies would be technical in nature and can be easily cured.
16
17
18   DATED: April 27, 2020
19                                           Respectfully submitted,
20
21                                           EMORD & ASSOCIATES, P.C.
22
23                                    By:     /s/ Peter A. Arhangelsky
                                             Peter A. Arhangelsky, Esq. (SBN 291325)
24                                           Joshua S. Furman, Esq. (pro hac vice)
25                                           Counsel for Plaintiff Natural Immunogenics
                                             Corp.
26
27
28

            PLAINTIFF’S OPPOSITION TO DEFENDANTS’ MOTION TO DISMISS OR STRIKE TAC
                                               18
     Case 8:15-cv-02034-JVS-JCG Document 967 Filed 04/27/20 Page 23 of 24 Page ID
                                      #:67913


1                            CERTIFICATE OF SERVICE
2
           I hereby certify that on April 27, 2020 the foregoing, PLAINTIFF’S
3
     OPPOSITION TO DEFENDANTS’ MOTION TO DISMISS OR STRIKE NIC’S THIRD
4
     AMENDED COMPLAINT [Dkt. 913] was electronically filed using the Court’s
5
6
     CM/ECF system and was sent by that system to the following:

7
8    Brendan M. Ford, Esq.
     bford@FordDiulio, P.C.
9    650 Town Center Dr, Ste 760
10   Costa Mesa, CA 92625
     Tel: (714) 384-5540
11   Attorney for Andrew Nilon, Giovanni Sandoval,
12   Sam Schoonover, Matthew Dronkers, Taylor Demulder, Sam Pfleg,
13
14   David J. Darnell, Esq.
     ddarnell@callahan-law.com
15
     Edward Susolik, Esq.
16   es@callahan-law.com
     Callahan & Blaine
17
     3 Hutton Centre Drive, Ninth Floor
18   Santa Ana, CA 92707
     Tel: (714) 241-4444
19
     Attorney for Newport Trial Group and Scott Ferrell
20
21
22                  [SERVICE LIST CONTINUES ON NEXT PAGE]
23
24
25
26
27
28

            PLAINTIFF’S OPPOSITION TO DEFENDANTS’ MOTION TO DISMISS OR STRIKE TAC
                                             19
     Case 8:15-cv-02034-JVS-JCG Document 967 Filed 04/27/20 Page 24 of 24 Page ID
                                      #:67914


1    Nicole Whyte
     nwhyte@bremerwhyte.com
2    Benjamin Price
3    bprice@bremerwhyte.com
     Kyle A. Riddles
4    kriddles@bremerwhyte.com
5    Bremer Whyte Brown & O’Meara, LLP
     20320 S.W. Birch Street
6
     Second Floor
7    Newport Beach, CA 92660
     Tel: (949) 211-1000
8
     Attorneys for Ryan Ferrell, Victoria Knowles, Andrew Baslow, David Reid
9
10
                                                        /s/ Peter A. Arhangelsky
11                                                      Peter A. Arhangelsky, Esq.
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

            PLAINTIFF’S OPPOSITION TO DEFENDANTS’ MOTION TO DISMISS OR STRIKE TAC
                                             20
